In a proceeding pursuant to section 50-e of the General Municipal Law for leave to file a late notice of claim against the New York City Housing Authority, the authority appeals from an order of the Supreme Court, Kings County, entered February 14, 1978, which granted the application. Order affirmed, without costs or disbursements. In our view, Special Term did not abuse its discretion in granting the application to file a late notice of claim pursuant to subdivision 5 of section 50-e of the General Municipal Law. Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.